Exhibit 10.61E


FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT


This FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated
as of April 22, 2019 (the “Fifth Amendment Effective Date”), is entered into by
and between KEWAUNEE SCIENTIFIC CORPORATION, a Delaware corporation (the
“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Bank”).


W I T N E S S E T H:


WHEREAS, the Bank has made available to the Borrower certain term loans and
lines of credit pursuant to the terms and conditions of (i) that certain Credit
and Security Agreement, dated as of May 6, 2013, by and between the Borrower and
the Bank, as amended by that certain First Amendment to Credit and Security
Agreement dated as of July 9, 2013, as further amended by that certain Second
Amendment to Credit and Security Agreement dated as of June 4, 2014, as further
amended by that certain Third Amendment to Credit and Security Agreement and
First Amendment to Revolving Line of Credit Note dated as of June 3, 2015, and
as further amended by that certain Fourth Amendment to Credit and Security
Agreement and Second Amendment to Revolving Line of Credit Note dated as of
March 12, 2018 (as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) and (ii) certain
other Loan Documents executed in connection therewith, as amended, restated,
supplemented or otherwise modified from time to time;


WHEREAS, the Borrower has requested that the Bank (i) amend the Credit Agreement
to permit the HSBC Unsecured Guaranty and (ii) amend certain other terms and
provisions of the Credit Agreement, on the terms and conditions set forth
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1.Specific Amendments to Credit Agreement. The parties hereto agree that
the Credit Agreement is amended as follows:
(a)
Section 1.1(c) (Letter of Credit Subfeature) of the Credit Agreement is hereby
amended by deleting the first sentence in its entirety and replacing it as
follows:

(c) Letter of Credit Subfeature. As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue commercial or standby letters of credit for the account of
Borrower (each, a "Letter of Credit" and collectively, "Letters of Credit");
provided however, that the aggregate undrawn amount of all outstanding Letters
of Credit shall not at any time exceed Three Million and 00/100 Dollars
($3,000,000.00).


(b)
Section 2.1 (Legal Status) of the Credit Agreement is hereby deleted and
replaced in its entirety as follows:

LEGAL STATUS. Borrower is (a) a corporation, duly organized and existing and in
good standing under the laws of Delaware, and is qualified or licensed to do
business (and is in




WBD (US) 46007448v4

--------------------------------------------------------------------------------





good standing as a foreign corporation, if applicable) in all jurisdictions in
which such qualification or licensing is required or in which the failure to so
qualify or to be so licensed could have a material adverse effect on Borrower;
and (b) not the target of any trade or economic sanctions promulgated by the
United Nations or the governments of the United States, the United Kingdom, the
European Union, or any other jurisdiction in which the Borrower is located or
operates (collectively, “Sanctions”).


(c)
Section 4.2 (Accounting Records) of the Credit Agreement is hereby deleted and
replaced in its entirety as follows:

ACCOUNTING RECORDS. Maintain adequate books and records in accordance with GAAP
consistently applied, and permit any representative of Bank, at any reasonable
time, to inspect, audit and examine such books and records, to make copies of
the same, and to inspect the properties of Borrower. If at any time any change
in generally accepted accounting principles would affect the computation of any
covenant (including the computation of any financial covenant) and/or pricing
grid set forth in this Agreement or any other Loan Document, Borrower and Bank
shall negotiate in good faith to amend such covenant and/or pricing grid to
preserve the original intent in light of such change; provided, that, until so
amended, (i) such covenant and/or pricing grid shall continue to be computed in
accordance with the application of generally accepted accounting principles
prior to such change and (ii) Borrower shall provide to Bank a written
reconciliation in form and substance reasonably satisfactory to Bank, between
calculations of such covenant and/or pricing grid made before and after giving
effect to such change in generally accepted accounting principles.
(d)
Section 4.4 (Compliance) of the Credit Agreement is hereby deleted and replaced
in its entirety as follows:

COMPLIANCE. Preserve and maintain all licenses, permits, governmental approvals,
rights, privileges and franchises necessary for the conduct of its business;
comply with the provisions of all documents pursuant to which Borrower is
organized and/or which govern Borrower's continued existence; and comply with
the requirements of all laws, rules, regulations and orders of any jurisdiction
in which the Borrower is located or doing business, or otherwise is applicable
to Borrower, including, without limitation, (a) all Sanctions, (b) all laws and
regulations that relate to money laundering, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto, (c) the U.S. Foreign Corrupt Practices Act of 1977, as amended, (d) the
U.K. Bribery Act of 2010, as amended, and (e) any other applicable anti-bribery
or anti-corruption laws and regulations.
(e)
Section 5.1 (Use of Funds) of the Credit Agreement is hereby deleted and
replaced in its entirety as follows:

USE OF FUNDS. Use any of the proceeds of any credit extended hereunder except
for the purposes stated in Article I hereof, or directly or indirectly use any
such proceeds for the purpose of (a) providing financing to, or otherwise
funding, any targets of Sanctions; or (b) providing financing for, or otherwise
funding, any transaction which would be prohibited by Sanctions or would
otherwise cause Bank or any of Bank’s affiliates to be in breach of any
Sanctions.


2


WBD (US) 46007448v4

--------------------------------------------------------------------------------





(f)
Section 5.4 (Guaranties) of the Credit Agreement is hereby deleted and replaced
in its entirety as follows:

GUARANTIES. Guarantee or become liable in any way as surety, endorser (other
than (i) pursuant to the HSBC Unsecured Guaranty or (ii) as endorser of
negotiable instruments for deposit or collection in the ordinary course of
business), accommodation endorser or otherwise for, nor pledge or hypothecate
any assets of Borrower as security for, any liabilities or obligations of any
other Person.
(g)     Section 6.1 (Events of Default) of the Credit Agreement is hereby
amended to include the following clause (p):


(p) The aggregate amount of the HSBC Unsecured Guaranty exceeds Six Million and
00/100 Dollars (6,000,000.00) for more than thirty (30) consecutive days.


(h)
Annex I (Certain Definitions) of the Credit Agreement is hereby amended by
deleting the definition of Funded Debt and replacing it in its entirety as
follows:

“Funded Debt” means the sum of all obligations for borrowed money (including the
stated amount of all letters of credit (including Letters of Credit), and all
outstanding borrowings under the Line of Credit and each Term Loan) plus
obligations pursuant to any guarantee agreement (including pursuant to the HSBC
Unsecured Guaranty) plus capital lease obligations.


(i)
Annex I (Certain Definitions) of the Credit Agreement is hereby amended by
adding the following new definition in appropriate alphabetical order:

“HSBC Unsecured Guaranty” means that certain Limited Guaranty, dated and in
effect as of the date hereof, by the Borrower, as guarantor, in favor of The
Hongkong and Shanghai Banking Corporation Limited, India Branch, in an aggregate
amount not to exceed the lesser of either INR 450 Million and 00/100 (INR
450,000,000) and Six Million and 00/100 Dollars ($6,000,000.00).




Section 2.    Limited Amendment. Except as expressly set forth in this
Amendment, the Credit Agreement, and each other Loan Document shall continue to
be, and shall remain, in full force and effect. Except as expressly set forth in
this Amendment, this Amendment shall not be deemed or otherwise construed (a) to
be a waiver of, or consent to or a modification or amendment of, any other term
or condition of the Credit Agreement, or any other Loan Document, (b) to
prejudice any other right or remedies that Bank may now have or may have in the
future under or in connection with the Credit Agreement, or the Loan Documents,
as such documents may be amended, restated or otherwise modified from time to
time, (c) to be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with the Borrower or any other
person, firm or corporation with respect to any waiver, amendment, modification
or any other change to the Credit Agreement, or the Loan Documents or any rights
or remedies arising in favor of the Bank under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the
Borrower, on the one hand, and the Bank, on the other hand. By its execution
hereof, Borrower


3


WBD (US) 46007448v4

--------------------------------------------------------------------------------





hereby acknowledges and agrees that this Amendment is a “Loan Document” and
failure to comply with this Amendment shall constitute an Event of Default under
the Credit Agreement.
Section 3.    Conditions to Effectiveness. This Amendment shall become effective
as of the date when the following conditions have been met:
(a)    The Bank shall have received an original of this Amendment duly executed
by the Borrower, and by the Bank (whether such parties shall have signed the
same or different copies);
(b)    The Bank shall have been reimbursed by Borrower for all reasonable fees
and third-party out-of-pocket charges and other expenses incurred in connection
with this Amendment and the transactions contemplated thereby or otherwise due
and owing pursuant to the Loan Documents as of the date hereof, including,
without limitation, (y) the reasonable attorneys’ fees and expenses of Womble
Bond Dickinson (US) LLP, as counsel to the Bank and (z) lien searches, title and
recordation fees;
(c)    The Bank shall have received lien searches (including Uniform Commercial
Code, judgments, bankruptcy and taxes) in form and scope satisfactory to the
Bank with respect to the Borrower showing no existing Liens on the property of
the Borrower except as permitted under the Credit Agreement;
(d)    The Bank shall have received the Borrower’s updated financial
projections/statements;
(e)    The Bank shall have received the returned and cancelled Letter of Credit
issued to
The Hongkong and Shanghai Banking Corporation Limited, India Branch by the
Lender for the account of Borrower (no. [ ]), and


(f)    The Bank shall have received any other documents, agreements and
instruments reasonably requested by the Bank in connection with the execution of
this Amendment and the transactions contemplated thereby.


Section 4.    Representations and Warranties. After giving effect to the
amendments set forth herein, Borrower hereby represents and warrants to the Bank
that:
(a)    Each of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects as of the date hereof as if fully set forth herein (except for any
representation and warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date);
(b)     No Event of Default has occurred and is continuing as of the date
hereof;
(c)
The execution, delivery, and performance of this Amendment have been authorized
by all requisite corporate action;

(d)    The execution, delivery and performance by the Borrower of this
Amendment, and compliance by it with the terms hereof and thereof, do not and
will not (i) violate any provision of its certificate of incorporation, bylaws,
or other applicable formation or organizational documents,


4


WBD (US) 46007448v4

--------------------------------------------------------------------------------





(ii) contravene any requirement of law applicable to it, (iii) conflict with,
result in a breach of or constitute (with notice, lapse of time or both) a
default under any material indenture, mortgage, lease, agreement, contract or
other instrument to which it is a party, by which it or any of its properties is
bound or to which it is subject, or (iv) except for the Liens granted in favor
of the Bank, result in or require the creation or imposition of any Lien upon
any of its properties, revenues or assets; except, in the case of clauses (ii)
and (iii) above, where such violations, conflicts, breaches or defaults,
individually or in the aggregate, could not reasonably be expected to have a
material adverse effect; and


(e)    This Amendment constitutes the legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing
(regardless of whether enforcement is sought in equity or at law).


Section 5.    Confirmation of all Loan Documents. By its execution hereof, the
Borrower hereby expressly (a) consents to the amendments set forth in this
Amendment, (b) reaffirms all of its respective covenants, representations,
warranties and other obligations set forth in the Credit Agreement and each of
the other Loan Documents and (c) acknowledges, represents and agrees that its
respective covenants, representations, warranties and other obligations set
forth in the Credit Agreement and each of the other Loan Documents remain in
full force and effect.
Section 6.    Expenses. The Borrowers shall reimburse the Bank upon demand for
all reasonable and documented costs and expenses (including attorneys’ fees)
incurred by the Bank and outstanding as of the date hereof, including, without
limitation, costs incurred in connection with the preparation, negotiation,
execution, delivery, administration and enforcement of this Amendment and the
other agreements and documents executed and delivered in connection herewith,
whether or not this Amendment becomes effective.
Section 7.    Certain References. On and after the effectiveness of this
Amendment, each reference in the Credit Agreement or any other Loan Document
shall mean and be a reference to the Credit Agreement and any other Loan
Document as amended by this Amendment.
Section 8.    Counterparts.    This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement, and the signature pages from any
counterpart may be appended to any other counterpart to assemble fully-executed
counterparts. Counterparts of this Amendment may be exchanged via electronic
means, and a facsimile of any party's signature shall be deemed to be an
original signature for all purposes. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
Section 9.    Definitions. All capitalized terms used herein and not otherwise
defined shall have the respective meanings provided to such terms in the Credit
Agreement, as amended hereby.
Section 10.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NORTH CAROLINA


5


WBD (US) 46007448v4

--------------------------------------------------------------------------------





APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


IN WITNESS WHEREOF, the Borrower and the Bank, on the day and year first written
above, have caused this Amendment to be executed under seal.


BORROWER:    
KEWAUNEE SCIENTIFIC CORPORATION






By:    /s/ Thomas D. Hull III
Name: Thomas D. Hull III
Title: President and Chief Executive Officer


[Fifth Amendment - Kewaunee Scientific Corporation]
WBD (US) 46007448v4
BANK:


WELLS FARGO BANK, NATIONAL ASSOCIATION






By:    /s/ Michael J. Bennett
Name: Michael J. Bennett
Title: Senior Vice President






6


WBD (US) 46007448v4